DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 10-14-2021; claim(s) 1, 2, 3, 8, 9, 10, 11, and 17; consequently, claim(s) 1-20, is/are pending. This application has a provisional application 62/644,394, 03-17-2018. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.
 
Step 1 asks: Is the claim to a process, machine, manufacture or composition of matter?
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claim(s) 1-20 describe(s) a “method of selective marketing to a consumer” fitting a “method” and “system” category.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A prong 1 asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
Step 2A prong 2 asks: If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Step 2A prong 1 asks: Claims 1 recite(s) “… collecting … dates; “… aggregating … dates …”; “providing marketing materials…”, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated category of certain methods of organizing human activity, a parent of concepts encompassing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
Step 2A prong 2: This judicial exception is not integrated into a practical application because the additional limitation element(s) of “machine-readable medium …” does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, the aforementioned marketing use case a routine and conventional business practice performed via machine.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   In other words, the only additional elements in said claim(s) is some form of computer components recited at a high-level of generality (i.e., generic computer device, and processor performing a generic computer function of processing data, receiving from and to  transmitting data, i.e., mere data gathering  such that 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  
Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
As discussed with respect to Step 2A Prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A prong 2.  Reevaluating here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106 (d)(II) indicted that mere receipt or transmission  data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   For these reasons, there is no inventive concept in the claim and thus claims are ineligible.
Therefore, Applicant’s claimed invention is directed to a judicial exception.   

Dependent Claims
Dependent claims 2-8 and 10-20 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-8 and 10-20 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:    

2. (Currently amended) The method of claim 1, wherein the step of aggregating said individual celebratory dates comprises the step of calculating the cumulative date of said individual celebratory dates and generating a celebratory date that is the cumulative aggregated celebratory date. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

3. (Currently amended) The method of claim 1, wherein the step of aggregating said individual celebratory dates comprises the step of calculating the average annualized date of said individual celebratory dates and generating a celebratory date that is the average annualized aggregated celebratory date. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

4. (Original) The method of claim 1, wherein the individual celebratory dates are for consumers selected from the group consisting of couples, families, groups of friends, classmates, teammates, fraternity/sorority members, club members, groups of colleagues, and any combination thereof. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

5. (Original) The method of claim 1, wherein the consumer base is an exogenous consumer base. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

6. (Original) The method of claim 1, wherein the ACD is selected from the group consisting of a birthday, and an anniversary. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

7. (Original) The method of claim 1, wherein the step of providing marketing materials comprises delivering said marketing materials electronically through, text messaging, email, social media platform, or direct access to the internet based marketing material. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

8. (Currently amended) The method of claim 1, wherein the marketing materials are directed to products or services selected from the group consisting of a hotel, a resort, a casino, an automobile, a restaurant, a cruise, a flight, and any combination thereof. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

10. (Currently amended) The system of claim 9, wherein the step of aggregating said individual celebratory dates comprises the step of calculating the cumulative date of said individual celebratory dates and generating a celebratory date that is the cumulative aggregated celebratory date. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

11. (Currently amended) The system of claim 9, wherein the step of aggregating said individual celebratory dates comprises the step of calculating the average annualized date of said individual celebratory dates and generating a celebratory date that is the annualized aggregated celebratory date. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)




12. (Original) The system of claim 9, wherein the two or more individual celebratory dates are for consumers selected from the group consisting of couples, families, groups of friends, classmates, teammates, fraternity/sorority members, club members, groups of colleagues, and any combination thereof. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

13. (Original) The system of claim 9, wherein the consumer base is an exogenous consumer base. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

14. (Currently amended) The system of claim 9, wherein the ACDMC date is selected from the group consisting of a birthday, and an anniversary. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

15. (Original) The system of claim 9, wherein the unit for providing marketing materials comprises a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising the step of delivering said marketing materials. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

16. (Original) The system of claim 15, wherein the step of delivering is performed electronically through, text messaging, email, social media platform, or direct access to the internet based marketing material. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)



17. (Currently amended) The system of claim 9, wherein the marketing materials are directed to products or services selected from the group consisting of a hotel, a resort, a casino, an automobile, a restaurant, a cruise, a flight, and any combination thereof. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

18. (Original) The system of claim 9, wherein the step of collecting further comprises interfacing with said consumers over an electronic interface. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

19. (Original) The system of claim 18, wherein the step of collecting further comprises the steps of interfacing with a first consumer to collect one or more individual celebratory dates; and storing said individual celebratory dates of said first consumer on the second machine-readable medium. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

20. (Original) The system of claim 19, wherein the step of collecting further comprises the steps of interfacing with a second consumer to collect one or more individual celebratory dates; and storing said individual celebratory dates of said second consumer on the second machine-readable medium. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

Thus, based on the detailed analysis above, claim(s) 1-20 is/are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Aslanian (US 7,702,542) in view of Sahu (US 9,256,761).

Regarding claim(s) 1, 9, Aslanian discloses: A method, and A system for selective marketing to a consumer base by a provider using an aggregated celebratory date (ACD) comprising: a celebratory date aggregation unit comprising a machine readable medium having instructions stored thereon for execution by a processor to perform a method comprising the steps of (i.e., employing a non-transitory machine readable medium having a processor, consistent with Applicant, page(s) 5) [9:61-62, 22:34-35]:
storing said individual celebratory dates of said consumers on a second machine-readable medium (i.e., storing data on machine-readable, or non-transitory machine readable medium having a processor, consistent with Applicant, page(s) 5 capable of storing dates); [9:61-62, 22:34-35]

collecting one or more individual celebratory dates for two or more consumers (i.e., collecting birthday dates corresponding to two or more people); [22:34-35]

storing said individual celebratory dates of said consumers on a second machine-readable medium (i.e., storing aforementioned “collect[ed]” one or more individual celebratory dates within said “machine readable medium”, and consistent with Applicant’s specification, page(s)  7-13); [Aslanian, 9:61-62, 22:34-35: storing dates associated with celebratory events dates]






aggregating said individual celebratory dates by calculating an average annualized date of said individual celebratory dates or by calculating a cumulative date of said individual celebratory dates, and generating an average annualized aggregated celebratory date or a cumulative aggregated celebratory date (i.e., employing processors in the calculation of a 100th or nth milestone(s) associated with a group of people, milestone(s) associated with social events such as birthdays or anniversaries, calculating an average of annualized date such that on that date two or more individuals would share a milestone date or celebratory date on that date, consistent with Applicant’s specification, 7-13); [22:9-36]

Regarding [d]-[f], Aslanian discloses providing coupons, a provision of materials by advertisers such as the provision of discounts, deals and bargains; [8:59-60]

Aslanian [d]-[f], does not explicitly disclose, as disclosed by Sahu the determination of a recommendation not decided by a user but rather by a scoring mechanism based on similarity between matched users; [81:36-55]

Aslanian [a]-[f], does not explicitly disclose, as disclosed by Sahu:
providing marketing materials selectively to at least one of the consumers to encourage celebration of the generated aggregated celebratory date (i.e., a unit encapsulated within said “processor” within system, and consistent with Applicant’s specification, page(s), page(s)  7-13 – for providing marketing such as advertisement content including promotional offers such as coupons – to encourage the consummation of purchase that celebrates a milestone); [81:36-67: employing similarity scoring metrics which capture “the extent of common milestone characteristics shared” between users – for example, the “recommendation engine” may “determine a correspondence of life milestones of [a] first end user and other users associated with the recommendations”, for example, “imminent and/or recent college graduates may be matched in order to identify recommendations based in part on the similarity”, encouraging as depicted in 52:25-38 to “collaborate with another [recent college graduate, for example] in planning a trip, say a tour of the West Coast, visiting whiskey bars along the way”, providing recommendations based on a “[c]orrespondence” between “end-user information” and  “aggregated, classified business information”, as depicted in 81:60-61, said information including “recommendation information”, such as “coupons” provided to encourage use of businesses, as depicted in 83:16-26, encouraging that recommendations for calculated new dates for celebration of milestones are selected to provide maximum relevance to particular annual seasons or times of the year and matched users, as depicted in 81:49-59]

such that the system may be used by a provider for selective marketing to one or more consumers of a consumer base using the aggregated celebratory dates (ACD) (i.e., a unit encapsulated within said “processor” within system, and consistent with Applicant’s specification, page(s)  7-13 – and capable of use by a plurality of providers for providing content marketing such as advertisement content including promotional offers such as coupons – to encourage the consummation of purchase that celebrates a milestone, by selectively using similarity between users sharing milestone); [81:36-59: employing similarity scoring metrics which capture “the extent of common milestone characteristics shared” between users]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Aslanian to include the aforesaid mechanism(s) [d]-[f] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize a similarity score between matched groups of users and business services that would best facilitate the happiness of the group’s happiness in celebration of the group’s shared milestones, including calculating recommendation times for milestones in a manner that is most relevant to matched milestone parties to be proximate to key seasons and annual periods. [52:25-38, 81:20-67, 83:16-26]






Regarding claim(s) 2, 10, the combination of Aslanian and Sahu disclose: The method of claim 1, The system of claim 9. Aslanian discloses: wherein the step of aggregating said individual celebratory dates comprises the step of calculating the cumulative date of said individual celebratory dates and generating a celebratory date that is the cumulative aggregated celebratory date (i.e., employing processors in the calculation of a 100th or nth milestone(s) associated with a group of people, milestone(s) associated with social events such as birthdays or anniversaries, calculating an average of annualized date such that on that date two or more individuals would share a milestone date or celebratory date on that date, consistent with Applicant’s specification, 7-13); [22:9-36]

Regarding claim(s) 3, 11, the combination of Aslanian and Sahu disclose: The method of claim 1, The system of claim 9. Aslanian discloses: wherein the step of aggregating said individual celebratory dates comprises the step of calculating the average annualized date of said individual celebratory dates and generating a celebratory date that is the average annualized aggregated celebratory date (i.e., employing processors in the calculation of a 100th or nth milestone(s) associated with a group of people, milestone(s) associated with social events such as birthdays or anniversaries, calculating an average of annualized date such that on that date two or more individuals would share a milestone date or celebratory date on that date, consistent with Applicant’s specification, 7-13); [22:9-36]

Regarding claim(s) 4, 12, the combination of Aslanian and Sahu disclose: The method of claim 1, The system of claim 9. Aslanian discloses: wherein the two or more individual celebratory dates are for consumers selected from the group consisting of couples, families, groups of friends, classmates, teammates, fraternity/sorority members, club members, groups of colleagues, and any combination thereof. [22:9-36: wherein groups include families]




Regarding claim(s) 5, 13, the combination of Aslanian and Sahu disclose: The method of claim 1, The system of claim 9. 
Sahu discloses [a]: wherein the consumer base is an exogenous consumer base (i.e., attracting a prospective consumer base, as represented by matched parties who may become customers as a result of a favorable advertisement, consistent with Applicant’s specification, page 4). [81:41-46: “imminent [customers] and/or recent college graduates” who are “matched” based “at least in part on the extent of common milestone characteristics shared”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Aslanian to include the aforesaid mechanism(s) [a] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize a similarity score between matched groups of users and business services that would best facilitate the happiness of the group’s happiness in celebration of the group’s shared milestones, including calculating recommendation times for milestones in a manner that is most relevant to matched milestone parties to be proximate to key seasons and annual periods. [52:25-38, 81:20-67, 83:16-26]

Regarding claim(s) 6, 14, the combination of Aslanian and Sahu disclose: The method of claim 1, The system of claim 9. Aslanian discloses: wherein the AAC date is selected from the group consisting of a birthday, and an anniversary. [22:9-36: a birthday]

Regarding claim(s) 15, the combination of Aslanian and Sahu disclose: The system of claim 9. Aslanian discloses: wherein the unit for providing marketing materials comprises a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising the step of delivering said marketing materials. [6:43-64, 20:1-25]




Regarding claim(s) 7, 16, the combination of Aslanian and Sahu disclose: The method of claim 1, The system of claim 15. Aslanian discloses: wherein the step of delivering is performed electronically through, text messaging, email, social media platform, or direct access to the internet based marketing material. [6:43-64, 20:1-25: delivering e-mail via “e-mail”, “online” links and direct access to discounts and products]

Regarding claim(s) 8, 17, the combination of Aslanian and Sahu disclose: The method of claim 1, The system of claim 9. Aslanian discloses: wherein the marketing materials are directed to products or services selected from the group consisting of a hotel, a resort, a casino, an automobile, a restaurant, a cruise, a flight, and any combination thereof. [16:55: including restaurants]

Regarding claim(s) 18, the combination of Aslanian and Sahu disclose: The system of claim 9. 
Aslanian discloses: wherein the step of collecting further comprises interfacing with said consumers over an electronic interface. [22:9-40: an electronic interface for “inputting values”]

Regarding claim(s) 19, the combination of Aslanian and Sahu disclose: The system of claim 18. Aslanian discloses: wherein the step of collecting further comprises the steps of 
interfacing with a first consumer to collect one or more individual celebratory dates; [5:40-45, 22:9-40: an electronic interface for “inputting values”]
storing said individual celebratory dates of said first consumer on the second machine-readable medium; [22:9-40: an electronic interface for “inputting values”]

Regarding claim(s) 20, the combination of Aslanian and Sahu disclose: The system of claim 19. Aslanian discloses: wherein the step of collecting further comprises the steps of 
interfacing with a second consumer to collect one or more individual celebratory dates; [5:40-45, 22:9-40: an electronic interface for “inputting values”]
storing said individual celebratory dates of said second consumer on the second machine-readable medium; [5:40-45, 22:9-40: an electronic interface for “inputting values”]

Response to Arguments
Applicant’s contentions, filed October 14, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 and 103 have been fully considered.  
Regarding 103 contentions the Applicant’s contention on pages 9-13, that no “new celebratory date” and are being created for either individual is moot given that this language is not recited in the claim; additionally, Applicant’s contention is moot in view of change in grounds of rejection over Aslanian in view of Sahu as elaborated in the Office Action. 

Applicants contentions regarding 101 rejections, on pages 14-19, are moot in view of actualized 101 analysis. Summarizing, the Applicants claims represent an “apply” case or application, not representing “[i]mprovements to the functioning of a computer, or to any other technology or technical field” - see MPEP 2106.05(a)
Conclusion
AS PREVIOUSLY FURNISHED to the Applicant, the prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: Yost (US 8,224,714), Kramer (US 9,105,039): celebrations associated with milestones and social networks (previously furnished to the Applicant).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682